Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about January 19, 2006, which denied a motion and cross motion by three of the defendants for summary judgment dismissing the complaint, unanimously reversed, on the *357law, without costs, the motion and cross motion granted, and the complaint dismissed as to Honda Lease Trust, Lakeisha Laws and Tony Ward. The Clerk is directed to enter judgment accordingly.
This personal injury action arises from a one-lane, five-car collision on the lower span of the George Washington Bridge. The record evidence establishes that at least the first two cars had come to a complete stop prior to being hit from behind. Plaintiffs speculation that appellants’ vehicles could have been moving or perhaps had stopped suddenly are unsupported by any evidence and are refuted by the movants’ affidavits, as well as plaintiffs sworn no-fault statement and the police accident report. A rear-end collision with a stopped vehicle establishes a prima facie case of negligence on the part of the rear driver (see Garcia v Bakemark Ingredients [E.] Inc., 19 AD3d 224 [2005]). “[T]he rearmost driver in a chain-reaction collision bears a presumption of responsibility” (De La Cruz v Ock Wee Leong, 16 AD3d 199, 200 [2005]). Movants demonstrated their right to summary judgment, thereby shifting the burden to plaintiff to present some nonnegligent explanation to raise a triable issue of fact as to negligence to warrant a trial (see Agramonte v City of New York, 288 AD2d 75 [2001]). This plaintiff failed to do so. We have reviewed appellants’ other arguments and find them to be without merit. Concur—Buckley, EJ., Tom, Mazzarelli, Saxe and McGuire, JJ.